     Case 8:20-cv-01160-SB-DFM Document 13 Filed 12/10/20 Page 1 of 2 Page ID #:66




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     SCOTT AND ADDISON, LLC, a                    Case No. 8:20-cv-01160-SB-DFM
12   California limited liability company,
                                                   XXXXXXXX ORDER GRANTING
                                                  [PROPOSED]
13
                        Plaintiff,                PLAINTIFF SCOTT AND
14                                                ADDISON, LLC’S MOTION FOR
15               v.                               SERVICE VIA EMAIL AND FOR
                                                  LEAVE TO TAKE IMMEDIATE
16   PINKBLUSH.COM, an unknown                    DISCOVERY PRIOR TO RULE
17   entity,                                      26(f) CONFERENCE
18                      Defendant.                Hearing:
19                                                Date: January 8, 2021
                                                  Time: 10:30 am
20
                                                  Courtroom: 10A
21                                                Judge: Honorable Josephine L. Staton
22
23
24
25   \\
26   \\
27   \\
28   \\

                                                            Civil Case No. 8:20-cv-01160-JLS-DFM
                            xxxxxxxxxxx ORDER ON PLAINTIFF’S MOTION FOR SERVICE VIA EMAIL
                           [PROPOSED]
                                             AND FOR LEAVE TO TAKE IMMEDIATE DISCOVERY
                                              -1-
Case 8:20-cv-01160-SB-DFM Document 13 Filed 12/10/20 Page 2 of 2 Page ID #:67




                     xxxxxxxxx
